                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:19-CR-00220-D-1

UNITED STATES OF AMERICA              )
                                      )
      V.                              )
                                      )                       ORDER
SALVADOR IBARRA ESCALANTE,            )
     a/k/a "Billy Escalante."         )
                                      )
                   Defendant.         )



      For good cause shown, defendant, SALVADOR IBARRA ESCALANTE's, Motion to

Seal Unopposed Motion is hereby GRANTED.

      SO ORDERED, this the _jj_ day of January 2021.



                                               Jan(s C. Dever III
                                               United States District Judge




                                           1

       Case 5:19-cr-00220-D Document 873 Filed 01/27/21 Page 1 of 1
